__-jnificant index number department of the treasury internal_revenue_service washington d c fas tax exempt and cag pcrrsmen yevaine e oct tep laa re taxpayer ein - plan no the plan dear and this letter constitutes notice that approval has been granted for your request for a year automatic_extension for amortizing the unfunded liabilities described in sec_431 and sec_431 of the internal_revenue_code code and sec_304 and sec_304 of the employee_retirement_income_security_act_of_1974 erisa the extension of the amortization periods of the unfunded liabilities of the plan has been granted in accordance with sec_431 of the code this extension is effective for the plan_year beginning january applies to the eligible amortization charge bases as identified in your application submission established as of january this extension the extension of the amortization periods of the unfunded liabilities of the plan was granted in accordance with sec_431 of the code sec_431 of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 the plan has submitted the required information to meet the criteria in sec_431 including a certification from the plan’s actuary that i absent the extension under subparagraph d a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years ii the plan_sponsor has adopted a plan to improve the plan's funding status iii the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph d a has been provided in granting this approval it is expected that the plan’s assumptions and methods will be reviewed and updated as appropriate so that each prescribed assumption was applied in accordance with applicable law and regulations and that each assumption is reasonable and offers the best estimate of anticipated experience under the plan taking into account the experience of the plan and reasonable expectations going forward in addition we are not expressing any opinion as to the accuracy of any material submitted with your request this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in baltimore maryland and to the manager ep compliance unit in chicago lilinois and to your authorized representative pursuant to a power_of_attorney form on file with this office id if you have any questions regarding this matter please contact yat - sincerely david m ziegler manager employee_plans actuarial group cc
